EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Heather Barnes on 12 January 2022.

The application has been amended as follows: 
Claim 1. A liquefied gas unloading and deep evacuation system, comprising: a variable speed two stage compressor comprising a single stage mode and a two stage mode; the two stage compressor comprising a first cylinder and a second cylinder; a liquid trap fluidly coupled with the variable speed two stage compressor; a pressure switch operably connected to a discharqe of the compressor and configured to sense a differential pressure; a control system, comprising a control loop defined by a programmable loqic controller, a variable frequency drive, and a motor; the programmable logic controller operably communicable with the two- staqe compressor, the programmable loqic controller confiqured to operably control the variable speed of the two-stage compressor and operably transitioning the two stage compressor between the single stage mode and the two stage mode at a predetermined differential pressure based on operating conditions; the variable frequency drive operably communicable with the programmable logic controller configured to provide feedback data to the programmable loqic controller so the programmable loqic controller can operably control the variable speed of the two-stage compressor; 2a three way valve fluidly coupling the two stage compressor with a four way valve, the three way valve selectably changeable between a first passageway and a second passageway, the first passageway fluidly coupling the first cylinder with the four way valve, and the second passageway fluidly coupling the first cylinder with the second cylinder of further comprising a liquid heel boil-off/vapor recovery stage comprising a compressor speed S1, a second vapor recovery stage comprising a compressor speed S2, and the deep vapor evacuation stage comprising a compressor speed S3, wherein the compressor speed at S2 is less than the compressor speed at both S1 and S3; the deep vapor evacuation stage being completed when a supply tank reaches a pressure less than 10 psi; the deep vapor evacuation stage being in the two stage mode.

Claim 12. The liquefied gas unloading and deep evacuation system of claim 1, further comprising a programmable logic controller operably controlling the variable speed of the two stage compressor.

Cancel Claims 11, 14-20, and 22.

Allowable Subject Matter
Claims 1-9, 12, 13, and 21 allowed.
The nearest prior art is Fejzuli (US 2011/0103976).
The following is an examiner’s statement of reasons for allowance. It is noted by the examiner, and stated here for the record of prosecution, that the aspect of the instant invention determined to be novel and patentably distinct from the prior art is “further comprising a liquid heel boil-off/vapor recovery stage comprising a compressor speed S1, a second vapor recovery stage comprising a compressor speed S2, and the deep vapor evacuation stage comprising a compressor speed S3, wherein the compressor speed at S2 is less than the compressor speed at both S1 and S3; the deep vapor evacuation stage being completed when a supply tank reaches a pressure less than 10 psi; the deep vapor evacuation stage being in the two stage mode.” These limitations, in combination with the structure applying the two stage compressor for unloading and deep evacuation of a supply tank (Applicant’s Remarks 22 December 2021, page 2), make the claim read over the prior art. The sum of these limitations is not disclosed by the prior art and it would not be obvious to combine references in an effort to meet all of the claimed elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY S LEE whose telephone number is (571)272-5354. The examiner can normally be reached Mon-Fri 0900-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GEOFFREY S LEE/Examiner, Art Unit 3746               

/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746